          Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 1 of 26
                                                                                                                                               Form Approved
                      REPORT DOCUMENTATION PAGE                                                                                               OMB No. 0704-0188
Public reporting burden for this collection of information is estimated to average 1 hour per response, including the time for reviewing instructions, searching existing data sources,
gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this
collection of information, including suggestions for reducing this burden, to Washington Headquarters Services, Directorate for Information Operations and Reports, 1215 Jefferson
Davis Highway, Suite 1204, Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork Reduction Project (0704-0188), Washington, DC 20503.

1. AGENCY USE ONLY (Leave blank)                       2. REPORT DATE                                 3. REPORT TYPE AND DATES COVERED
                                                       November 1996                                  Final Report (Feb 95 - Nov 96)
4. TITLE AND SUBTITLE                                                                                                             5. FUNDING NUMBERS
Effectiveness of Detection of Deception Examinations using
the Computer Voice Stress Analyzer
                                                                                                                                  DODPI95-P-0016
6. AUTHOR(S)

Michael J. Janniro and Victor L. Cestaro


7. PERFORMING ORGANIZATION NAME(S) AND ADDRESS(ES)                                                                                8. PERFORMING ORGANIZATION
                                                                                                                                     REPORT NUMBER
Department of Defense
 Polygraph Institute
Building 3195                                                                                                                     DODPI96-R-0005
Fort McClellan, AL 36205-5114

9. SPONSORING/MONITORING AGENCY NAME(S) AND ADDRESS(ES)                                                                           19. SPONSORING/MONITORING
                                                                                                                                      AGENCY REPORT NUMBER
Department of Defense
 Polygraph Institute
Building 3195                                                                                                                     DODPI96-R-0005
 Fort McClellan, AL 36205-5114                                                                                                    DODPI95-P-0016

11. SUPPLEMENTARY NOTES




                                                                                                                                  —•- mcxDIDIITinN CODE
12a. DISTRIBUTION /AVAILABILITY STATEMENT
Public release, distribution unlimited.



                                                                                                                  19961223 010
13. ABSTRACT (Maximum 200 words)
The accuracy of the Computer Voice Stress Analyzer (CVSA) instrument and associated
processes for the detection of deception was assessed using a mock theft scenario.
One hundred nine subjects were randomly assigned to two groups and given detection
of deception examinations using a CVSA instrument.   Subjects in one group were
programmed deceptive and participated in taking $100 from a metal box located in a
scenario room.   The non-deceptive group did not participate in the scenarios nor did
they have knowledge of the mock theft.   Four trained and certified CVSA examiners
conducted the examinations using a CVSA technique called the Modified Zone of
Comparison test.   Test chart evaluators, who had not taken part in the study and who
were blind to subject programming, obtained an overall accuracy of 49.8% (z =
-.05, p = .96).   Administering examiners correctly identified 53 of 109 (48.6%)
subjects as either deceptive or non-deceptive (z = -.21, p = .84). More
deceptive subjects were correctly identified by examiners than non-deceptive
subjects (32 of 55 vs. 21 of 54) . However, decisions were not significantly
different from chance in either case.

                                                                                                                                               15. NUMBER OF PAGES
14. SUBJECT TERMS
accuracy, computer voice stress analyzer, voice stress analysis                                                                                    25
detection of deception                                                                                                                         16. PRICE CODE

                                                18.   SECURITY CLASSIFICATION                   19.    SECURITY CLASSIFICATION                  20. LIMITATION OF ABSTRACT
17. SECURITY CLASSIFICATION
    OFREPORT                                          OF THIS PAGE                                     OF ABSTRACT
Unclassified                                    Unclassified                                    Unclassified

NSN 7540-01-280-5500                                                                                                                       Standard Form 298 (Rev. 2-89)
                                                                                                                                           Prescribed by ANSI Std. Z39-18
                                                       DTIC QUALITY INSPECTED *                                                            298-102                                        \
                                                                                                                                                                                              )
Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 2 of 26




fV
                                                             9
    Effectiveness of Detection of Deception Examinations
         Using the Computer Voice Stress Analyzer




   Michael J. Janniro, Ph.D. and Victor L. Cestaro, Ph.D.


                       November 1996

           Department of Defense Polygraph Institute
            Fort McClellan, Alabama 36205-5114
                  Telephone: 205-848-3803
                    FAX: 205-848-5332
Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 3 of 26




                      Report No. DoDPI96-R-0005




          Effectiveness of Detection of Deception Examinations
               Using the Computer Voice Stress Analyzer




         Michael J. Janniro, Ph.D. and Victor L. Cestaro, Ph.D.

                            November 1996




                Department of Defense Polygraph Institute
                    Fort McClellan, Alabama 36205
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 4 of 26




                                      Director's Foreword

        It has long been proposed that changes in human voice characteristics are indicative of
deception. The current study is the third in a series of studies completed at the Department of
Defense Polygraph Institute to test the latest in a line of instruments and procedures purported
to identify deceptive responses through the analysis of verbal responses.

        Essentially, the question is whether or not the Computer Voice Stress Analyzer (CVSA)
and associated procedures can accurately categorize truthful and deceptive examinees. To
answer the question, the authors designed a mock larceny paradigm, and provided it to
authorities in the CVSA field for their comments and approval. After receiving approval, the
authors acquired the services of four expert examiners identified and selected by proponents of
the CVSA. These CVSA experts then conducted and analyzed all tests included in this report.

       The results of the study are clear and unambiguous. Police chiefs and attorneys should
consider these results and their ramifications when deciding what methods of detection of
deception they will employ.


                                                                    ^rf^—'
                                                Michael H. Capps
                                                Director




                                                11
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 5 of 26




                                      Acknowledgments

        The authors wish to express sincere gratitude to Detective Gary Noel, Detective Robert
Neubauer, Investigator Terry Kilgore, and Investigator Bernie Erwin, all assigned to different
police departments in the state of Florida for serving as the examiners in this study. Then-
competence, dependability, and willingness to learn more about detection of deception is
commendable.

       Special appreciation goes to Special Agent Bob Tippett, Florida Department of Law
Enforcement, for his technical advice on the Computer Voice Stress Analyzer (CVSA) and
associated processes. SA Tippett was kind enough to take time to share his instructional
knowledge of CVSA by thoroughly reviewing the protocol for this study.

     Also, special thanks to Brenda Smith for her invaluable assistance in preparing for this
study, and organizing and guiding a team of research assistants. The authors also want to
thank the following research assistants for making this study seem effortless: Charlene
Stephens, Kathy Harris, Linda Landy, Joan Harrison-Woodard, and Sarah Tidwell.

      This project was funded by the Department of Defense Polygraph Institute as DoDPI95-
P-0016. The views expressed in this article are those of the authors and do not reflect the
official policy or position of the Department of Defense or the U.S. Government.




                                               in
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 6 of 26




                                           Abstract

JANNIRO, M. J., and CESTARO, V, L. Effectiveness of detection of deception examinations
using the computer voice stress analyzer. November 1996, Report No. DoDPI96-R-0005.
Department of Defense Polygraph Institute, Ft. McClellan, AL 36205.-The accuracy of the
Computer Voice Stress Analyzer (CVSA) instrument and associated processes for the detection
of deception was assessed using a mock theft scenario. One hundred nine subjects were
randomly assigned to two groups and given detection of deception examinations using a CVSA
instrument. Subjects in one group were programmed deceptive and participated in taking $100
from a metal box located in a scenario room. The non-deceptive group did not participate in
the scenarios nor did they have knowledge of the mock theft. Four trained and certified CVSA
examiners conducted the examinations using a CVSA technique called the Modified Zone of
Comparison test. Test chart evaluators, who had not taken part in the study and who were
blind to subject programming, obtained an overall accuracy of 49.8% (z = -.05, p_ = .96).
Administering examiners correctly identified 53 of the 109 (48.6%) subjects as either deceptive
or non-deceptive (z = -.21, p_ = .84). More deceptive subjects were correctly identified by
examiners than non-deceptive subjects (32 of 55 vs. 21 of 54). However, decisions were not
significantly different from chance in either case.

Key-words: accuracy, computer voice stress analyzer, voice stress analysis, detection of
deception




                                              IV
         Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 7 of 26




                                    Table of Contents

Title Page                                                                    i
Director's Foreword                                                           ii
Acknowledgments                                                              iii
Abstract                                                                     iv
Introduction                                                                  1
Method                                                                        2
    Subjects                                                                  2
    Apparatus                                                                 2
    Examiners                                                                 2
    Procedures                                                                2
    Scoring                                                                   3
    Data analysis                                                             3
Results                                                                       4
Discussion                                                                    4
References                                                                    6
Appendix A: Description of Research                                         A-l
Appendix B: Volunteer Agreement Affidavit                                   B-l
Appendix C: Pre-Test Questionnaire                                          C-l
Appendix D: Scenario                                                        D-l
Appendix E: Instructions for Deceptive Examinee                             E-l
Appendix F: Instructions for Non-deceptive Examinee                         F-l
Appendix G: CVSA Pre-Test Interview                                         G-l
Appendix H: CVSA Relevant Test Questions (MZOC)                             H-l
Appendix I: Participant Debriefing Statement                                1-1
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 8 of 26




        Scientific detection of deception originated in Europe before the turn of the century.
Cesare Lombrosso, an Italian criminologist, was the first to report using a device to measure
blood pressure and pulse rate changes as indicators of deception (Abrams, 1989). This was
the first attempt to determine truth or deception by examination of a physiological response.
Soon afterwards, additional research showed that the respiratory system and the electrodermal
response could also serve as indicators of truth and deception (see Barland, 1988).

        In 1936, an instrument called the polygraph was developed which made it possible to
simultaneously monitor each of these physiological response systems (Trovillo, 1939). Since
then, the polygraph instrument has been generally accepted as the standard tool for determining
truth and deception (U.S. Congress, Office of Technology Assessment, 1983). Today the term
psychophysiological detection of deception (PDD) and its processes and procedures (Podlesny
& Raskin, 1977; Yankee, 1995) are used to define the dated terms of "polygraph," "polygraph
science," and "polygraph examination."

        In 1971, Dektor Counterintelligence and Security, Inc., (Savannah, Georgia),
developed a device for detecting stress, which they called the Psychological Stress Evaluator
(PSE). The National Institute for Truth Verification (NITV) Certified Examiners Course
Manual (1995) states that the PSE detects subaudible microtremors in the human voice, and
that analysis of these stress related tremors has great utility for the detection of deception.
Soon afterwards, advertisements in popular magazines, newspapers, and trade journals began
comparing the accuracy and utility of the polygraph instrument to voice stress analyzers (see
NITV, 1990; NITV, 1994; NITV, 1995). Claims have been made in newspaper articles that
the CVSA is easier to use and more accurate than the polygraph instrument (see NITV, 1990,
p. 18).
       The PSE has recently been supplanted by an instrument called the Computer Voice
Stress Analyzer (CVSA) manufactured by the NITV. Although the theoretical physiological
basis of monitoring subaudible microtremors is unchanged from the PSE, instrument design
changes and ease of use are making the CVSA a popular tool. Periodic publications of the
NITV's Journal of Continuing Education (e.g., 1990) include several newspaper articles
pronouncing the CVSA's effectiveness and acceptance by many police departments. Most
testimonials cited in NITV's journals, regarding the efficacy of the CVSA, stress its utility in
obtaining admissions and confessions. However, the manufacturer does not provide evidence
of controlled laboratory studies that would support the high accuracy rates (97-100%) routinely
claimed (G. Barland, personal communication, June 12, 1989; NITV training registration
form). Furthermore, no explanations are provided for how these accuracy rates are
determined.
        The effectiveness of PDD, using the polygraph instrument, has been the subject of a
number of controlled scientific studies over the years (Ansley & Garwood, 1984; U.S.
Congress, Office of Technology Assessment, 1983). According to Horvath (1982), many
well-controlled laboratory studies and field studies support PDD and its associated procedures
and processes. Horvath argues that even the most severe critics agree that the findings show
an accuracy that justifies the use of PDD testing under certain conditions. However, the
                                                1
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 9 of 26




CVSA and its testing procedures and processes have not been subjected to the same rigorous
scientific evaluation as the polygraph and its procedures. In 1993, the Inspector General of the
Florida Department of Law Enforcement (FDLE, Tallahassee, FL) released a position paper
recommending that FDLE prohibit the use of voice stress analysis as an investigative tool
because of the lack of scientific evidence supporting its validity. Their position on prohibiting
the use of CVSA remains unchanged, according to Ms. Jennifer Brown of the FDLE Inspector
General office (M. Janniro, personal communication, Oct 7, 1996). Since the CVSA records
physiological data from a response system (the voice) that the current polygraph instrument is
incapable of recording, it is possible that the combination of instruments and processes
(polygraph and the CVSA) could increase the accuracy and reliability of the detection of
deception. The purpose of this study was to evaluate the CVSA and its associated procedures
to determine its efficacy in detecting deception.

                                            Method
Subjects
         One hundred nine subjects were recruited from a local contract agency and randomly
assigned to deceptive and non-deceptive groups. Volunteers were male and female, literate,
between the ages of 19 and 65 years, and had a minimum of a high school diploma or GED.
Each subject was determined to be in good health and slept at least 6 hours the evening before
testing.

Apparatus
       Four Computer Voice Stress Analyzers (National Institute for Truth Verification, W.
Palm Beach, FL) were used to record and display voice response data on paper charts. Lapel
microphones (Radio Shack, Fort Worth, TX, Model 33-3003) were used for supplying
subjects' verbal responses to the input jacks of the CVSAs.

Examiners
       Four CVSA examiners, trained and certified by NITV, conducted the examinations.
The examiners were blind to subject programming. The CVSA tests were also independently
blind-scored by three trained and certified CVSA examiners, hereinafter referred to as
evaluators.

Procedures
        Upon arrival at the Department of Defense Polygraph Institute (DoDPI) testing site,
each participant was escorted by a research team assistant to the DoDPI library and asked to
read a brief description of the research project (Appendix A). Subjects were programmed in
groups of four; two groups in the morning and afternoon. Individuals willing to participate in
the study were asked to read and sign a volunteer agreement affidavit (Appendix B). A brief
biographical/medical questionnaire was completed to ensure that each participant was in good
health and not taking medication that could interfere with examination results (Appendix C).
Research team assistants then began programming deceptive and non-deceptive subjects
according to the scenario instructions (Appendix D). All subjects were then given their
appropriate written instructions (Appendices E and F). Random assignments of subjects to
groups were made before the actual experiment. Half of the subjects (n = 55) were assigned
          Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 10 of 26




   to the deceptive group and participated in taking $100 from a metal W w*^ •
                                  54) did not                                       S
   IZkZSX***!??                 n             p^^i'SSS                    ES     Z    Z7°
   knowledge of the mock theft. Deceptive subjects were instructed to proceed to meTceTl
   room and to remove the $100 bill from an open metal box located on a Sie £ &e sce^no
   room. Each deceptive subject was told to hide the $100 bill on their person AMt ona lv
   they were instructed to lie to the examiner about taking $100 from the metel bZfiL
   me money on their person. Next to the metal box was a 3» x 5» öriSSÄ8

  and picked up a 3 x5 card with their examiner room assignment However the mrtfl I w
  containing me $100 bill was removed before non-deceptive Ljects entered £e »room
  They were instructed to answer questions truthfully during the examinatio^.(AppendlF)
          CVS
  FYami      ^e         er
                           s conducted the pre-test interview as described in the NITV Certified
  Examiners Course Manual (1995), using the information shown in Appendix G as: a «Sfc
  during which they reviewed the test questions with the subject. The relevant que tioS used
  were the same for all subjects (Appendix H). The control and imdeva^SS^
  MTvSt^aFh CXamine^ bESed °n ^ ^ °f teSt <*UeStion fonnulationtight "me
  MTV Certified Examiners Course. The lapel microphone was placed on the subject and the
  CVSA instrument was calibrated for the subject's voice level. The examinatiorproce^ed
           aC
 AT           ?ed shown
 relevant questions 7SA infonnat f r ±e M0dified Zone of
                                  ° H.
                            Appendix                     Comparison aXsSgmt
                                                                        S



         The CVSA examiners conducted three examinations. The chart from the first
 examination was not evaluated in accordance with NITV scoring procedureT(S?TV Certified
 Examiners; Course Manual). The second and third charts were 5Lric^\SST^
 categorized. AD examinations were recorded on video/audio VHS tape for off^nüsis
                                    ted subject was escorted back?
 ^^zz*r ' *                                                             ° - ää
 Scoring
      Before data reduction and analysis, the original examiners independently evaluated each
physiological recording. Based on their scoring they were asked to iLteTdS^«^
deception mdicated (DI) or no deception indicated (NDI). CVSA procedures^fno allowt?
inconclusive determinations. The examiners' scores and decision were not written on üTe
            d    10n f r CaCh SUbJCCt WaS Written b each ex
ntinf-  ^H    T       °                            *              on a scoring sneet
maintained by the examiner. All charts were marked only with the date of the examination and
                                      by
Ind^^^                                     *» *« ~» «- -I subject numbe^S

 Data analysis
         The dependent measure for accuracy was the number of correct decisions made
       dm
thfi            T? and n~deCepti°n- Interrater a8reement was determined by comparing
the decision made for each subject among the evaluators, irrespective of the accuracv of rhf
decision. Analyses included a 2 x 2 chi-square analyses of programmes decS md a
test of the significance of proportions of DI and NDI decisions "when compared toTancf
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 11 of 26




expectancy (0.50). An in-house program using common signal detection theory (SDT)
procedures was used to assess instrument sensitivity. Scoring reliability (in the form of
interrater agreement) was assessed by a multiple rater kappa statistic (Fleiss, 1981).

                                              Results

        Evaluators made correct decisions on 163 of 327 charts (109 subjects x 3 evaluators),
obtaining an overall accuracy of 49.8%, (z = -.05, p = .96), with a range of 45.9% to
54.1%. Their accuracy ranged from 54.5% to 63.6% for DI decisions, and 35.2% to 53.7%
for NDI decisions. Administering examiners did slightly worse, achieving an overall accuracy
of 48.6% (z = -.21, p = .84), with an accuracy range of 33.3% to 55.6%. Their DI decision
accuracy ranged from 38.5% to 66.7%, and their NDI decision accuracy range was 13.3% to
66.7%. No examiner obtained a combined (DI and NDI) accuracy rate significantly different
from chance, nor were the results of chi-square analyses significant. Application of SDT to
the data showed that overall instrument sensitivity was low. The noise and signal+noise
distributions were completely overlapped, with the criterion line (beta) positioned near the
means of the overlapped distributions, indicating nearly equal probability for DI or NDI
decisions (d' = 0, beta = 1.01). Interrater reliability for all decisions rendered by the
evaluators was high (kappa = .33, SE = .055, p < .001). These evaluators obtained a
correct unanimous agreement rate of 26%, and a correct majority (2 of 3) agreement rate of
46%.
                                            Discussion

        As shown in a previous study (Cestaro, 1996a), the sensitivity of the CVSA is low
when used in a low or no-stress situation, such as that encountered during a typical laboratory
study. The CVSA manufacturer claims that stress related to deception can be detected reliably
by the instrument, and that stressful and non-stressful responses can be differentiated by
trained operators. However, in this study, evaluators and a<taiinistering examiners were not
able to distinguish between deception and non-deception at rates better than chance levels of
accuracy (50%). Prior to conducting the study, a power analysis of the proportion test for
accuracy indicated that with N = 100 (50 per group collapsed across programming [guilty,
innocent]) and an expected effect size of 0.20, power = .99 (p = .05). This means that, under
the test conditions used in this study, there is a .99 probability that an effect of .20 greater than
chance would have been detected, had one existed.

        While every attempt was made to emulate the subject programming procedures reported
in other studies, it is possible that the procedures used did not elicit physiologic responses
during deception. The NITV suggests that jeopardy is an essential component of the
examination, but has not objectively defined jeopardy. While, in our opinion, it is unlikely
that the low accuracy rates obtained are due to problems with the mock crime scenario, it is a
possibility.
      The test procedures incorporated in the study were the same as those used in field
examinations, and all seven examiners (administering and evaluating) were trained and
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 12 of 26




certified by the equipment manufacturer. All examiners had practical field experience in the
pre-test, in-test, test analysis, and post-test phases of CVS A examination administration, and
the administering examiners were permitted to conduct the examinations as learned in
certification training conducted by the NITV. Examinations were monitored by a CVSA
instructor from the NITV. The statistically significant decision concurrence rate, as shown by
the results of the interrater reliability tests, seems to provide some level of confidence that the
scoring methods employed among examiners were consistent. However, from a practical
viewpoint, examiners obtained majority decision agreement on less than half of the subjects,
and unanimous agreement on about one quarter of the subjects tested. The lack of instrument
sensitivity to the measure(s) of interest impacted on the ability of examiners and evaluators to
accurately and consistently discriminate between truthful and deceptive responses when
assessing subjects' test charts.

        In summary, although there is evidence to support the basic electrical theory of
operation of the CVSA (Cestaro, 1996b), the instrument failed to function in a manner that
would allow examiners to discriminate between truthful and deceptive responses from test
subjects. Further research should examine the effects of increased levels of stress on subjects'
responses to determine if there is a correlation between stress levels and instrument display
characteristics. Although the CVSA instrument is purported to detect stress in human speech,
there is still no unambiguous evidence to support that claim.
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 13 of 26




                                          References

Ansley, N., & Garwood, M. (1984). The accuracy and utility of polygraph testing.
  Polygraph. 13, 3-131.
Abrams, S. (1989). The complete polygraph handbook. Lexington, MA: Lexington Books.

Barland, G. H. (1988). The polygraph test in the USA and elsewhere. In A. Gale (Ed.), The
   Polygraph Test: Lies Truth and Science (pp. 73-95). London: Sage Publications.

Cestaro, V. L. (1996a). A comparison between decision accuracy rates obtained using the
  polygraph instrument and the computer voice stress analyzer (CVSA) in the absence of
  jeopardy. Polygraph, 25, 117-127.

Cestaro, V. L. (1996b). A test of the computer voice stress analyzer (CVSA) theory of
  operation. Polygraph, 25, 101-116.

Fleiss, J. L. (1981). Statistical Methods for Rates and Proportions (2nd ed.). New York: John
   Wiley & Sons.
Florida Department of Law Enforcement. (1993, October). Review of literature regarding
   voice stress analysis. A report compiled by the Office of Inspector General FDLE,
   Tallahassee, FL.
Horvath, F. (1982). Detecting deception: The problem and reality of voice stress analysis.
  Journal of Forensic Sciences, 27, 340-351.
National Institute for Truth Verification. (1990). Journal of Continuing Education (Vol. 10,
   No.6). West Palm Beach, FL: Author.
National Institute for Truth Verification. (1994). Journal of Continuing Education (Vol. 12,
   No.l). West Palm Beach, FL: Author.
National Institute for Truth Verification. (1995). Journal of Continuing Education (Vol. 12,
   No.3). West Palm Beach, FL: Author.
NITV. (1995). Certified Examiners Course Manual. (Available from the National Institute for
  Truth Verification, West Palm Beach, FL.)

Podlesny, J. A., & Raskin, D. C. (1977). Physiological measures and detection of deception.
   Psychological Bulletin. 84, 782-799.
Trovillo, P. V. (1939). A history of lie detection. Journal of Criminal Law Criminology,
   Mar-Jun, 1-57.
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 14 of 26




U.S. Congress, Office of Technology Assessment. (1983). Scientific validity of polygraph
   testing (OTA-TM-H-15). Washington, DC: U.S. Government Printing Office.

Yankee, W. J. (1995). The current status of research in forensic psychophysiology and its
  application in the psychophysiological detection of deception. Journal of Forensic Sciences.
  40, 63-68.
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 15 of 26




                                         Appendix A

                                   Description of Research


WELCOME: Welcome to the Department of Defense Polygraph Institute (DoDPI). This
may be the first time you have been to the Institute so we would like to provide you with some
information concerning your visit today. PLEASE REMEMBER that your participation is
entirely voluntary - you are free to leave at any time. If you have any questions, please feel
free to ask the individuals assisting you.

Research Title: Effectiveness of Detection of Deception Examinations Using the Computer
Voice Stress Analyzer (CVSA).

Principal Investigator: Dr. Michael J. Janniro, DoDPI Instructor.

BACKGROUND/SIGNIFICANCE: Detection of deception is a process believed to
determine whether an individual is responding truthfully to a series of questions using some
type of lie detection instrument. The process is based on the assumption that an individual
who is deceptive (i.e., lying) has a greater response in some body systems than a person who is
not. It is also proposed that there are certain characteristics in a person's voice that change
when that person is being deceptive. The purpose of this research is to determine how well
deception can be detected by voice characteristics using an instrument called a "Computer
Voice Stress Analyzer."

YOU SHOULD NOT PARTICIPATE IN THIS STUDY IF YOU:

    1) Are taking certain prescription medications (Valium, beta-blockers,etc).
    2) Have been diagnosed with a respiratory ailment, especially asthma or emphysema.
    3) Currently suffer from an acute health problem such as a cold, active allergy problem.

PROCEDURES: During this project you will be asked to participate in a research session
lasting approximately 2 hours. Before the session begins, you may be asked to participate in a
scenario. During the examination session you will be asked details about the scenario. If you
participated in the scenario, you are not to answer truthfully about your participation to the
examiner during the examination. If you have not participated in the scenario, then you are to
answer questions truthfully, since you have nothing to hide from the examiner. Participation
in the CVSA processes is relatively simple. The examiner will ask several questions
concerning your age, health, and normal daily activities. During the CVSA session, the
examiner will attach a small microphone to your shirt with a clip. He will explain the theory
of CVSA and review the questions he will ask you during the examination. When the session
is over, you will be escorted to another room for debriefing.

DISCOMFORTS: The CVSA examination consists of two or more repetitions of the
questions. Since a microphone will be used to record your responses, you should not
experience any discomfort. The time that you will be participating in this study is
                                              A-l
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 16 of 26




approximately two hours, however, you may be here for 3 or 4 hours.


VIDEOTAPING: All examinations conducted during this project will be videotaped using
wall and ceiling mounted video cameras and commercial videotape recorders. The tapes
collected will be maintained until the operational and data analysis portions of the project are
complete. At that time the video tapes will be erased and made available for re-use by the
research and instruction divisions.

RISKS: There are no known risks involved in this study.

CONFIDENTIALITY OF RECORDS: You will not be asked any personal questions by the
examiner, except medically related information necessary for this study. Neither your identity
nor any information you reveal during this project will be released to anyone not directly
involved in the research. Members of the U.S. Army Surgeon General's Human Subjects
Research Review Board may inspect the research records in their capacity as reviewing
officials.
YOUR RIGHTS: You have the right to ask any questions about any aspect of your
participation in the study. If any problems arise at any time in conjunction with your
involvement in the study the person to contact is the Director, DoDPI at (205) 848-3803.
Should any question arise concerning study-related injury, and you are military or a full time
government employee, you may contact the Commander of the Noble Army Community
Hospital, Fort McClellan, Alabama, 36205, telephone number (205) 848-2200. If you are a
contracted employee, you should contact the employment agency.

VOLUNTARY PARTICD7ATION: Your participation in this study is completely voluntary.
 If you would prefer not to participate, do not volunteer for it! Even if you decide to
participate in the study, you may discontinue at any time without penalty or loss of benefits to
which you are entitled. Should you decide not to participate, please inform someone on the
staff at the Department of Defense Polygraph Institute, or if it occurs during the CVSA
examination itself, inform the examiner and you will be released without penalty.

ADDITIONAL COMMENTS: It is VERY IMPORTANT that you do not discuss your
experiences in the CVSA examination with your fellow research participants. If that occurs,
you will be withdrawn from the study without further benefit.




                                               A-2
          Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 17 of 26




                                                   Appendix B

                                        Volunteer Agreement Affidavit

This form is affected by the Privacy Act of 1974.
1. AUTHORITY: 10 USC 3013, 44 USC 3101 and 10 USC 1071-1087 and E.O. 9397.

2. PRINCIPLE PURPOSE: To document voluntary participation in the Clinical Investigation and Research Program.

3. ROUTINE USES: The SSN and home address will be used for identification and locating purposes. Information
derived from the study will be used to document the study, adjudication of claims, and for mandatory record keeping
associated with human use in government research. Information may be furnished to Federal agencies.

4. DISCLOSURE: Voluntary. Failure to furnish requested information will preclude your voluntary participation in
this investigational study.


Name:                                                           SSN:                                 Subj#_

Date of Birth (Mo/Da/Yr):                             Place of Birth:

Home Address:
                                                           Home Phone Number

                                         PERSONAL STATEMENT

I}                                             , being at least 19 years old, do hereby volunteer
to participate in a research study titled "Effectiveness of Detection of Deception Examinations
using the Computer Voice Stress Analyzer" being conducted at the Department of Defense
Polygraph Institute (DoDPI), under the direction of Michael J. Janniro, Ph.D.

          I understand that I am participating in a research study to examine testing procedures
that are currently employed in criminal and/or security screening situations where the
Computer Voice Stress Analyzer is used. My voice will be analyzed with a Computer Voice
Stress Analyzer.

2. To the best of my knowledge,

     A.         I am not taking any prescription medication that would effect this study.

     B.         I have no history of dizziness or fainting spells.

     C.      I have not been diagnosed as having, nor do I believe that I may have any of the
     following:
         1) Heart condition.
         2) Any respiratory ailment, especially asthma or emphysema.
                                               B-l
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 18 of 26




    D.      I do not now have any acute health problems such as a cold, or an active allergy
    problem.

         I am aware that I will be spending approximately three (3) to four (4) hours at the
DoDPI on one occasion, and that I may be asked to conceal specific information from a trained
voice stress analysis examiner.

4.      I understand that as a part of this study I will be participating in a CVS A examination
during which I will be asked to sit still for several minutes while my voice is recorded.

5.       I understand that there are no known dangers or risks associated with my participation
in this study.
6.      I understand that I will be videotaped during the examinations and that the videotape
will be maintained.
7.      I understand that I may terminate my involvement in this study at any time and for
any reason, without penalty.

8.       I understand that my participation in this project will be terminated if I discuss the
details of my participation with anyone except project supervisory personnel. NOTE:
Discussion of details with other participants would invalidate the data collection.

9.      I understand that I should contact the principal investigator, Dr. Michael J. Janniro,
and/or the Director, DoDPI, Dr. William Yankee, tel (205) 848-3803 if I have any concerns
or complaints regarding this study.

10.      I understand that any questions concerning my rights relating to study-related injury
should be directed to Colonel Weisser, MD, Commander of the Noble Army Community
Hospital, Fort McClellan, Alabama, 36205, tel (205) 848-2200, if I am military or a full time
government employee. If a contracted civilian, I should contact the employment agency.

11.        I have been given a thorough explanation of the nature, purpose, methods, and
duration of my participation in this research. I have been given the opportunity to ask any
questions I have concerning the research and all questions have been answered to my full
satisfaction.


    Participant Signature                     Witness Signature


     Date                                     Date



                                                B-2
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 19 of 26




                                          Appendix C

                                     Pre-Test Questionnaire

Date of completion:                                                              Subject#_

Please carefully complete all of the blanks below:

Name (Please Print):                                          Gender:( )M ()F

Occupation:                                                          Age:

Hours of sleep last night:

Previous CVSA Examination: ()Yes ()No

Have you ingested alcohol, nicotine, or caffeine (including coffee, tea, soft- drinks, and
chocolate) within the last 24 hours? ()Yes ()No

If so, what and when?



How would you describe your present health and physical well being?
   OExcellent ()Good QFair ()Poor

Are you presently under a physician's care and are you taking any medication?
    ()Yes ()No

    If so, for what condition?

    Please identify the type, dosage, and last time any medication was taken:


Are you experiencing any pain or discomfort today?
    ()None ()Mild QModerate ()Severe

    Reason for any pain or discomfort
    today




                                               C-l
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 20 of 26




                                          Appendix D

                                            Scenario

Deceptive
     Subjects assigned to the deceptive condition will be programmed individually. The
experimenter will inform each programmed deceptive subject that DoDPI is conducting
research in the area of detection of deception. The subject will be given written instructions
to take $100 from a metal box, located in a scenario room, and to conceal the money on
his/her person. The subject will be instructed to lie about taking the money or possessing it
when confronted by the examiner. The subject will also be told that the CVSA examiner will
administer a test to see if the examiner can "catch them" lying about the $100. The subject
will be informed that once in the examination room, s/he will deny any knowledge or
involvement in taking or possessing the money. The subject will be told to cooperate fully
with the examiner and answer all questions. The subject should not admit to taking the $100
or having it on his/her person. Instructions will make it clear to deceptive subjects that they
are not to reveal having the money at any time to the examiner. This is to preclude examiner
feedback.
        After reading the instructions, the deceptive subject will go to a room where an open
metal box containing a $100 bill will be located. Additionally, the subject will be instructed to
leave his/her instruction sheet on the table and to take the 3" x 5" card co-located with the
metal box, and to follow instructions written on the 3" x 5" card. The 3" x 5" card will have
the examination room assignment. After the examiner releases the subject, the subject will
leave the testing room and return to the briefing room where s/he will be met by a research
assistant. The research assistant will collect the 3" x 5" card from each subject.

Non-deceptive
     Subjects assigned to this non-deceptive condition will be given similar instructions, but
THERE WILL BE NO MONEY BOX IN THE SCENARIO ROOM when they enter. Non-
deceptive subjects will be informed that they will be given a CVSA examination and to answer
all questions truthfully, except where instructed otherwise by the examiner.

Special Instructions to Research Assistant
    The research assistant will collect the $100 bill from subjects programmed deceptive.




                                               D-l
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 21 of 26




                                          Appendix E

                             Instructions for Deceptive Examinee

     Today you will be participating in a scenario. The scenario will involve you taking a $100
bill from a metal box and concealing the money on your person. After you complete
instruction #6 (below), an examiner will be asking you to take a CVSA examination. He will
be asking you a variety of questions on the test. These questions are not personal. Please be
as cooperative as possible and do your best to follow the examiner's instructions. The
examiner will also ask you questions about $100 being taken from a metal box. Simply answer
all the questions truthfully, except questions regarding the $100 bill, and when instructed
otherwise by the examiner. All you have to say is that you did not see any metal box with any
money in it. Do not admit to seeing, taking, or having possession of the $100 bill. If you
admit to taking and having the $100, the examination will be stopped and you will be
dismissed from the study.

    Please wait for the research assistant to release you before proceeding.

    1. Go from here to E106.
    2. On the table in room E106 is an open metal box.
    3. Take the $100 bill from the metal box. Read the name of the person whose picture is
       on the front of the bill.
    4. Hide the $100 bill somewhere on your person.
    5. Take the 3" x 5" card located next to the metal box.
    6. Follow the instructions on the card pertaining to examination room assignment.
    7. When the examination is over, bring the 3" x 5" card back to the LIBRARY and wait
       for the research assistant..




                                              E-l
         Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 22 of 26




                                          Appendix F

                           Instructions for Non-deceptive Examinee

    Soon after you leave this room today, an examiner will be asking you to take a CVSA
examination. He will be asking you a variety of questions on the test. These questions are not
personal. Simply answer all the questions truthfully, unless instructed otherwise by the
examiner. I would like you to be as cooperative as possible and do your best to follow the
examiner's instructions.

    Please wait for the research assistant to release you before proceeding.

    1.   Go from here to room E106.
    2.   Take the 3" x 5" card on the table.
    3.   Follow the instructions on the card pertaining to examination room assignment.
    4.   When the examination is over, bring the 3" x 5" card back to the LIBRARY and wait
         for the research assistant.




                                              F-l
         Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 23 of 26




                                           Appendix G

                                    CVSA Pre-Test Interview

    Good morning (afternoon), my name is                         and I will be conducting the
computer voice stress examination today. I have been trained and certified in the use of the
Computer Voice Stress Analyzer and have been detailed to assist in this very important
research project. You and I know that this project is very important otherwise the Army
would not have provided us to participate.

    Before we begin conducting any examinations we will have discussed a little bit about your
background and one of the theories of psychophysiological detection of deception. Let me
assure you that nothing will be said or done here that will in any way hurt or injure you. Do
you have any questions before we proceed?

Now, I would like to review the interview work sheet.
(Review Pre-Test Questionnaire - Appendix C)

     One of the theories concerning the psychophysiological detection of deception or the
ability of a trained CVSA examiner to diagnose deception is that of Fight or Flight which you
may be familiar with from sports and your training in the military. This phenomenon is
theorized to be what allows us to survive in dangerous or stressful situations. When the mind
recognizes that we are in danger we enter into Fight or Flight and the naturally occurring
substance epinephrine is released into the blood stream. Epinephrine effects different organs
of the body in different ways.

     The body experiences numerous physiological changes to include changes in heart rate, in
the sweat gland activity and the electrodermal activity at the skin. Normally these reactions
are associated with fear. These reactions are what allows us to survive in stressful situations
such as combat, parachuting, and other duties by providing the brain and certain muscles with
additional blood and oxygen, and by removing carbon dioxide from the system.

     (The Examinee is then asked to provide an example of when they might have experienced
this phenomenon. Common examples were as follows: 1st traffic citation; traffic accidents.)

    Well, I can tell by your example that you are familiar with these reactions. The same
type of reactions occur when we are practicing deception because there is a fear of being
caught in an untruthful statement or being punished for the untruth. Have you ever
experienced these reactions?

     It is also believed that this Fight or Flight response can affect certain aspects of our speech
patterns that cannot be detected by the unaided ear. Special equipment has been designed and
built that is able to detect and analyze those patterns. Today we will use an instrument



                                               G-l
        Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 24 of 26




designed for this purpose to determine whether you are being less than truthful during a voice
stress examination.

    Review questions to be asked on examination (Appendix H) with the subject.




                                                G-2
     Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 25 of 26




                                       Appendix H

                          CVSA Relevant Test Questions (MZOC)


IR    1.

C     2.

IR    3.

R     4. Do you know who took that $100 bill from that metal box?

IR    5.

R     6. Did you take that $100 bill from that metal box?

IR    7.

C     8.

IR    9.

R     10. Do you suspect anyone of taking that $100 bill from the metal box?

IR    11.

R     12. Do you know who took that $100 bill from that metal box?

IR    13.

R      14. Did you take that $100 bill from that metal box?

IR     15.


Examples of control and irrelevant questions may be found in the NITV Certified Examiners
Course Manual, 1995.




                                             H-l
       Case 4:20-cv-00521-LPR Document 19-8 Filed 12/09/20 Page 26 of 26




                                          Appendix I

                               Participant Debriefing Statement

                                                                                  Subject#_

    Now that you have completed your role in our research, it is the desire of the entire
project staff to take this opportunity to sincerely thank you for your help. Your work here
may be more important than you realize.

     If you participated in trying to deceive the CVSA examiner, you are assured by the staff of
this Institute, that you in no way violated any rule or law. The deception was required for
investigational purposes only. However, those who were told to be deceptive really lied to the
examiner.

    For those of you who were not involved in a scenario, your role was just as important
because a CVSA examination is useless if it cannot identify the truthful person as well as a
lying person.

    Regardless of your role, it is our hope that nobody involved in this study has made you
uncomfortable in any way. Regardless of the role you played, it is our hope that you were
made to feel as comfortable as possible throughout the study. If you do have concerns or
questions regarding your participation, please make them known to the principal investigator,
Dr. Michael J. Janniro and / or the Director, DoDPI, Dr. William Yankee [Telephone
number: (205) 848-3803].

     Finally, it is VERY IMPORTANT that you DO NOT discuss the details of this study with
anyone else. One of your friends, or a friend of a friend, may decide to participate in this or a
similar study someday. If they know the details of the investigation process, they could be
disqualified from participating in a study and/or unconsciously influence the results of the
study using their GUILTY KNOWLEDGE. Please sign this form in the space provided to
indicate that you understand the instructions provided above.


Participant Signature


Printed Name


Date




                                               1-1
